FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN JOSE AMBRIZ-GOMEZ,                          No. 14-72477

               Petitioner,                       Agency No. A046-297-480

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Juan Jose Ambriz-Gomez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision determining that he was removable and denying

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law, Coronado v. Holder, 759 F.3d 977, 982 (9th Cir. 2014),

and deny the petition for review.

       Ambriz-Gomez does not challenge the agency’s determination that his 2004

convictions for possession of methamphetamine in violation of California Health

& Safety Code § 11377(a) and for being under the influence of methamphetamine

in violation of California Health & Safety Code § 11550(a) constitute controlled

substance offenses. Rather, he contends that the convictions should not be deemed

convictions for immigration purposes because they were expunged, and because

they warrant Federal First Offender Act (“FFOA”) treatment.

      Ambriz-Gomez concedes that his contention regarding his expunged

convictions is foreclosed by our decision in Ramirez-Castro v. INS, 287 F.3d 1172

(9th Cir. 2002) (a conviction expunged under California Penal Code § 1203.4

remains a conviction for immigration purposes), and his contention regarding

FFOA treatment is foreclosed by our decision in Nunez-Reyes v. Holder, 646 F.3d

684 (9th Cir. 2011) (“[B]eing under the influence [of a controlled substance] is not

a possession crime at all, and it is thus qualitatively different from any federal

conviction for which FFOA treatment would be available.”). Ambriz-Gomez

requests that this court revisit those decisions. However, in the absence of an

intervening Supreme Court or en banc decision, “[a] three-judge panel cannot


                                           2                                     14-72477
reconsider or overrule circuit precedent.” Avagyan v. Holder, 646 F.3d 672, 677

(9th Cir. 2011).

      Accordingly, the agency correctly concluded that Ambriz-Gomez’ 2004

convictions rendered him removable for having committed a controlled substance

offense under 8 U.S.C. § 1227(a)(2)(B)(i).

      PETITION FOR REVIEW DENIED.




                                         3                                 14-72477